                  Case 2:20-cv-00434-BJR Document 7 Filed 07/22/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    ROBERT POWER,

 9                                  Petitioner,           Case No. C20-0434-BJR

10           v.
                                                          ORDER DISMISSING FEDERAL
11    STATE OF WASHINGTON,                                HABEAS ACTION

12                                  Respondent.

13

14          The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and

15   Recommendation of Mary Alice Theiler, United States Magistrate Judge, any objections thereto,

16   and the remaining record, hereby finds and ORDERS:

17          (1)      The Report and Recommendation is approved and adopted;

18          (2)      Petitioner’s petition for writ of habeas corpus (Dkt. 3), and this action, are

19   DISMISSED without prejudice for failure to exhaust state court remedies;

20          (3)      Petitioner’s motions to exhaust (Dkt. 4) and to compel information (Dkt. 5) are

21   DENIED;

22          (4)      In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

23   United States District Courts, a certificate of appealability is DENIED; and

     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 1
                  Case 2:20-cv-00434-BJR Document 7 Filed 07/22/20 Page 2 of 2



 1          (5)      The Clerk is directed to send copies of this Order to petitioner and to the Honorable

 2   Mary Alice Theiler.

 3          DATED this 22nd day of July, 2020.

 4

 5

 6                                                         A
                                                           Barbara Jacobs Rothstein
 7
                                                           U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 2
